Bunn, C. J. (dissenting) The statement of the facts in this case, as detailed by the young lady involved, presents the plaintiff in a very different attitude from that in which his own testimony presents him; and the conductor’s testimony puts quite a different phase on his use of unnecessary force to repel the assault from that made to appear in plaintiff’s testimony. But since no testimony, antecedent to the assault on the conductor by the plaintiff, ought to have any influence upon our decision on the question raised by the instructions called in question; and since, in discussing those instructions, it must be conceded, for the sake of the argument at least, that there was unnecessary force employed by the conductor in repelling the assault upon himself by the passenger, I forbear to make any particular statement of the facts. The question at issue arises upon instructions given and instructions refused and instructions modified; and, briefly stated, is this: “ Where a passenger assaults the conductor of the train in which he is traveling, and the latter, in resenting, uses more force than is necessary to repel the asscmlt,'is the company liable for damages occasioned by the employment of the excessive force?” The authorities cited by a majority of the court in support of their view of the question involved are: Webb’s Pollock on Torts, p. 255-6; Hanson v. E. & N. A. R. Co., 62 Me. 84, and Dillingham v. Anthony, 11 S. W. Rep. (Tex.) 139; and these I will indeavor to analyze and discuss in the order named. In the first—a text book—under the heading of “Self defense” it is stated: “When one is wrongfully assaulted, it is lawful to repel force by force (as also to use force in the defense of those whom one is bound to protect, or for keeping the peace), provided that no unnecessary violence be used. How much force and what kind it is reasonable and proper to use in the circumstances must always be a question of fact, and, as it is incapable of being concluded beforehand by authority, so we do not find any decisions which attempt a definition. We must be content to say that the resistance must ‘not exceed the the bounds of mere defense and prevention,’ or that the force used in defense must be not more than ‘commensurate’ with that which provoked it. It is obvious, however, that' the matter is of much graver importance in criminal than in civil law.” It. is generally held that the rule on the subject is not exactly the same in civil as in criminal actions, and the statement of the author is but the statement of the rule in criminal actions. Moreover, the rule, as stated, only reaches the direct and immediate actor, and has nothing to say as to the duty or liability of a third party holding, for instance, the relation of master or employer to the prime actor. The authority, therefore, is not applicable to the case in issue; and it states nothing that is inconsistent with what I have to say, or with the authorities I shall take occasion to cite. Hanson v. N. A. R. Co. supra, was a case where a brakeman was attempting to put off the coach a dog belonging to the plaintiff, a passenger, it being against the rules to carry dogs on the coach. The brakeman attempted in rather a rude and unceremonious manner to put the dog off, and this gave rise to a difficulty between the plaintiff and the brakeman, in which the former rather' rudely pushed the latter down into a seat, and the latter, stretching out his legs, kicked the plaintiff, breaking the pane of glass behind him in doing so, but failed to release himself by so doing from the grasp of the former. When the plaintiff had finally released the brakeman,-under promise that the latter should behave himself, and while th$ plaintiff’s back was turned, the brakeman struck him severe blows with a poker about the head and shoulders and over the eye, which constituted the assault and battery for which the suit was .brought. In that case, the court said: “ If, therefore, it be true, as defendants contend, that the plaintiff was the aggressor, that he first assaulted the brakeman, and resisted him in the perform - anee of a legitimate duty, it was still a question of fact for the jury to determine, whether the brakeman did not use greater violence than the exigencies of the case demanded; whether he did not pursue the plaintiff, and inflict the blows upon his head with the iron poker, after the latter ha,d ceased his assault, had ceased his resistance, and was returning to his seat with his back to the brakeman.” In that case the servant was within the line of his employment and duty in attempting to put the dog off the. coach. In doing so he became involved in difficulty with the plaintiff—the owner of the dog— which at first extended no further than the act of plaintiff in pushing or pulling the brakeman down into his seat, and the latter’s kicking the former by stretching out his legs or in the act of so doing, for the record is not clear on that point. The scuffle seems to have ended at this point, on the plaintiff’s promise to the brakeman that he would let him up if he would afterwards behave himself, which agreement the brakeman assented to, and was released; but as soon as he could slyly do so, he seized the iron poker, and badly beat the plaintiff. The first difficulty having closed, the brakeman became the aggressor and assaulting party in the latter. Whatever name the court may employ to designate this character of assault on the part of the servant, it was not in self-defense, and therefore it was done while in the line of his employment, and done in violation of his and his master’s duty to the passenger. And such was the theory upon which the court decided the case. We have no quarrel with the decision on the facts of the case, however wanting in precision its language may be. In Dillingham v. Anthony, 11 S. W. Rep. (Tex.) 139, the much mooted question was, whether or not the malicious and wilful assault of a conductor upon one of his passengers, in a personal controversy between the two disconnected from any duty of the conductor as such, rendered the railway company liable. The court held the company liable upon the facts of that case, but not for exemplary damages. It was manifest that the court took the side of the long standing controversy to the effect that the malice and wilfulness of the servant in making an assault upon the passenger did not excuse the master from liability, since the latter owed a duty to the passenger—that of protection—which, through his servant, he had violated. I have no desire to enter upon that threadbare discussion, since .the question is not presented in this record. In Harrison v. Fink, 42 Fed. Rep. 787, the doctrines of which the court repudiates, as well as Peary v. Ga. R. & B. Co., 81 Ga. 485, upon which it is founded, the court said, quoting from Peary v. Ga. R. & R. Co.: “ ‘Did he (the plaintiff) have a cause of action for the shooting? But for his fault, the conductor would not have been brought into a state of excitement, from danger and insult, which unfitted him for discharging his proper duties, either to the company or the passenger. Whether the conductor was more or less in fault than the plaintiff was in shooting, certainly the plaintiff was more in fault than the company, because the plaintiff was there upon the ground, stirring up excitement and bringing on danger both to the conductor and himself. He unfitted the conductor for exercising the care and prudence that were essential to guarding the interests of the company, and essential to performing in a proper manner his duty to the company or to the plaintiff. The plaintiff spoiled the instrument, and then sued the manager because the performer did not make good music. It .was the plaintiff's fault that the conductor was out of tune, and though the conductor might not be altogether excusable for the shooting (according to his own evidence, however, he was excusable) , the company was not in fault for it; and it would be unjust for the plaintiff to recover of the, company, when he boarded its train, violating the law, as we can well infer, by carrying upon his person a concealed weapon; violating the law again by swearing and using obscene language; violating the law again by committing an assault upon the conductor with a pistol, drawing the pistol, and presenting it at him; and violating the law by general disorder and misconduct' throughout the transaction, up to the moment he was shot."’ And, continuing, the federal court said: “This quotation expresses very clearly, in our opinion, the correct rule on the subject.” Why the doctrine asserted in those cases failed to receive the sanction of the majority we do not see, for it is a doctrine now generally held, I believe, that a passenger, who so acts as to disqualify a servant from properly performing his duty to his master and to the public by assaulting him and causing him to resort to whatever present means of self-defense he may have, ought not to be heard to complain of the consequences. This is the doctrine held in City Electric R. Co. v. Shropshire, 28 S. E. 508, in which Judge Lumpkin, speakingfor the supreme court of Georgia, said: “One who voluntarily, and by his own misconduct, places it beyond the power of a master .to protect him (that is by disqualifying his servant) surely cannot complain of an omission so to do.” The same principle is announced in Scott v. E. P. N. & E. R. Ry. Co., 53 Hun, 414. This last case is authority for saying that, while in eiiminal law words do not justify an assault, so far as the party making an assault is concerned, there is no reason for holding that the carrier should be held responsible when a passenger, by his own improper- and insulting behavior, while a passenger on the road of the railroad company, brought upon himself an assault. I come now to consider what will be regarded as conduct not within the line of his employment on the part of a servant. Some of the cases already cited throw light on this question, but it may be well to consider others. In Little Miami Ry. Co. v. Witmore, 19 Ohio (N. S.) 133, the supreme court of Ohio said: “The evidence of the company on the trial tended strongly to prove that the plaintiff, by his importunate conduct and abusive language towards the servant, provoked a personal quarrel between them; that the assault was the result of this quarrel, and that the blow was inflicted by the servant as an. act of personal resentment. If these facts had been found by the jury, the wrongful act of the servant in striking the plaintiff could not be regarded as authorized by the master, nor as an act done by the servant in the execution of the service for which he was engaged by the master. The fact that the blow was inflicted with a hatchet furnished by the master to be used for a Wholly different purpose, though in connection with the servant’s business, was wholly immaterial as respects the liability of the master. If he would not otherwise have been liable for the assault, the fact that it was committed with his hatchet did not contribute to make him so.” In N. O. & N. E. R. Co. v. Jopes, 142 U. S. 25, the supreme court of the United States, after discussing the rule which governs in cases where a conductor removes a passenger from the coach for misconduct, goes on to say: “But, if an employee may use force to protect other passengers, so he may use force to protect himself. He has not forfeited his right of self defense by assuming service with a common carrier; nor does the common carrier engage aught against the exercise of that right by his employee. There is no misconduct when a conductor uses force, and does injury in simply self defense; and the rules which determine what is self defense are of universal application, and are not affected by the character of the employment in which the party is engaged. Indeed, while the courts hold that the liability of a common carrier to his passengers for assaults of his employees is of a most stringent character, far greater than that of ordinary employers for the action of their employees, yet they all limit the liability to cases in which the assault and injury are wrongful.” The idea is that where the sei'vant leaves the line of his employment to attend to his own affair,—defend himself against the assault of a passenger,—he is nevertheless doing a lawful act, and neither he nor his master are liable. In Little Miami Ry. Co. v. Witmore, supra, in speaking of the master’s responsibility for the acts of the servant, the court said: “But, to make the master responsible, the act of the servant must be done in the course of his employment, that is, under the expressed or implied authority of the master. Beyond the scope of his employment, the servant is as much a stranger to his master as any third person, and the act of the servant, not done in the execution of the service for which he was engaged, cannot be regarded as the act of the master.” It is impossible to get the full force of this decision by mere quo - tations and making extracts therefrom. Nor is it possible to do so in any ease. I can only invite the reader to an examination of the cases I have cited and merely made quotations and extracts from, and I feel confident that, without a jar or discordant note anywhere, they all amply sustain the doctrine that lawful self defense on the part of-a conductor entails no liability upon him, and of course none upon the company; that such defense, as its definition implies, is a matter personal to himself, and is something he neither engages to make or not to make in whatever employment he may enter, and that it is therefore not within any employment he may make, being a natural right, which he can neither surrender nor qualify by any contractual act; and that in making a self defense he is not directed or influenced in the same by any lawful engagement whatever with another. If the servant by lawful assault in response to an assault upon his own person is not within the line of employment to any master, can it be said that continuing his defense to the extent of using more and greater force than is necessary to repel the assault and force his antagonist to desist will have the effect of bringing him back into the line of his employment! The absurdity of such a proposition renders a discussion of it more or less insulting to even the most generous and patient reader. All the cases in which the master has been held liable for the use of excessive force by the servant are cases where the servant was acting in the line of his duty to and employment by the master, and most frequently illustrating the conduct of conductors and other servants in putting off the train passengers and others who refuse to pay fare, or are guilty of misconduct such as renders them liable to be put off, for the ejecting of disorderly persons is one of the express duties of the conductor, not only to the railroad company, but to the public and to the law of the land. Wood, J., concurs in the dissenting opinion.